Citation Nr: 1312026	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  11-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for renal cell carcinoma, right, with residuals.

Entitlement to service connection for right sided numbness, including as secondary to renal cell carcinoma.

Entitlement to service connection for chronic pain, including as secondary to renal cell carcinoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed renal cell carcinoma as a result of his exposure to herbicides in service.  Service records show that the Veteran was awarded a Bronze Star for his service in Vietnam during the Vietnam War.  Therefore, his exposure to herbicides is presumed.

The Veteran was afforded a VA examination in October 2010.  At that time, the examiner opined that the Veteran's renal cell carcinoma was not related to service, but he did not provide any rationale for his conclusion.  In April 2012, the Veteran submitted a letter from his private physician, who opined that because of the toxic effects of chemicals similar to Agent Orange the Veteran's exposure thereto was "a potential causative agent and is likely to have been an important etiologic factor" in his development of renal cell carcinoma.  In light of the April 2012 opinion from the Veteran's private physician, a VA opinion with rationale concerning the relationship between the Veteran's exposure to herbicides and his development of renal cell carcinoma should be obtained.

The Veteran's claims for service connection for left sided numbness and chronic pain are secondary to his claim for service connection for renal cell carcinoma.  The Veteran contends that these conditions developed as a result of his surgery to remove the cancer, and there is medical documentation substantiating that relationship.  Therefore, these issues are inextricably intertwined with his claim for service connection for renal cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).   

Accordingly, the case is REMANDED for the following action:

1.  A VA examiner should review the claims file and indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's renal cell carcinoma was caused or aggravated by his exposure to herbicides in Vietnam.  The examiner should specifically address the contentions of the Veteran's private physician.  A complete rationale should be provided for any opinion rendered.  It is insufficient to note that renal cell carcinoma is not on the list of conditions presumptively associated with herbicides by VA.  Rather, a medical rationale must be provided for any conclusion reached.  

It is not necessary that the Veteran appear for an examination, rather review may be completed based on the record.   

2.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if applicable, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


